MATTHEWS, J.
Epitomized Opinion
Plaintiffs in error who were engaged in the restaurant business distributed tickets bearing certain numbers corresponding to duplicate tickets retained by them from which they determined by chance a certain number the possessor of which received an automobile. A ticket was given with each sale to patrons of the restaurant without extra charge. Plaintiffs in error were convicted of violating 130G3 GC. and an ordinance of the city forbidding the carrying on or promoting of a lottery or scheme of chance. They prosecuted error to this court, contending no lottery because of a lack of consideration for the tickets. Held.
Under the Ohio statute consideration in the strict contractual sense is not an element of offense. Judgment affirmed.